Citation Nr: 1706746	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  16-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, L.J., W.H.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to a TDIU.

In November 2016, the Veteran and witnesses testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2015).  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated at 70 percent disabling.

2.  The Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran's service-connected PTSD was rated as 70 percent disabling, effective November 7, 2001.  The Veteran has met the minimum percentage requirements for an award of a TDIU set forth in 38 C.F.R. § 4.16(a), as of that date.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected PTSD. 

The Veteran is currently not employed.  VA treatment records show the Veteran consistently reported he was last employed in August 2010.  Employment documentation lists his last working day as an assisted-living driver as September 22, 2010.  He filed a claim for TDIU on October 15, 2013.

An April 2014 VA examiner found the Veteran occupationally and socially impaired with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  His memory and social interaction were rated as fair; and his sustained concentration and persistence, and adaptation were rated as poor.  The Veteran reported that he retired in 2009, and could not work due to his medical conditions.  The examiner opined that his PTSD symptoms (i.e. irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance) cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

In June 2014, the Veteran's most recent employer provided a date of September 22, 2010 as his last working day.

The Veteran testified at his November 2016 hearing that since his PTSD diagnosis, he had seen his psychiatrist monthly and is taking two separate medications.  He noted his occupational experience, since service, had been as a professional driver.  He began driving for Metro; after that, he drove as a volunteer for VA for nine years, and then worked as a driver for an assisted-living facility.  Sometimes while driving he would become so agitated that he would have stop and call for another employee to take over.

He said that the medications he currently took made him drowsy and that he could not "think straight."  L.J. testified that the Veteran's PTSD medications made him so drowsy that he could not function at home in dealing with his young children, because he regularly fell asleep.  L.J. further noted that he was no longer allowed to drive due to the likelihood that he would fall asleep behind the wheel.  The Veteran contends that his inability to concentrate, interact with others and stay awake prevents him from maintaining employment as a professional driver.

The evidence of record supports a finding that the Veteran's service-connected PTSD has rendered him unemployable.  Throughout the pendency of the appeal, he has reported that his service-connected PTSD symptoms prevent him from functioning in his former employment as a driver.  He has had no other occupational experience since service.  

He has presented competent and credible testimony regarding the severity of his disability and its impact on his ability to work.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as a driver, due to his concentration and memory difficulties, irritable behavior, sleep disturbance, as well as his drowsiness from taking his PTSD medications.  The VA examination report also documents significant occupational impairment.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107.

The Board finds that his service-connected PTSD, and the medication he takes for PTSD, renders him unable to secure and follow a substantially gainful occupation consistent with his employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


